        Case 1:15-cv-07433-LAP Document 1013 Filed 12/12/19 Page 1 of 5



                                                                            Telephone: (954) 356-0011
                                                                          Email: smccawley@bsfllp.com

                                        December 12, 2019
VIA ECF
The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-7433-LAP

Dear Judge Preska:

       Plaintiff Virginia Giuffre responds to Defendant Ghislaine Maxwell’s sealed letter in
response to Paragraph 3 of the Court’s October 28, 2019, Order. See Dkt. 998.1 Plaintiff opposes
Maxwell’s broad and categorical attempt to keep virtually all of the motion papers in this matter,
which are judicial documents afforded a presumption of public access, shielded from the public.
As set forth below, Maxwell fails to meet her burden of establishing that any of the documents
should remain under seal.
        First, the first three pages of Maxwell’s submission, which (1) detail “the difficulty and
complexity” of complying with the Court’s instructions to provide reasons for maintaining under
seal judicial documents to which the public has a presumptive right to access, and (2) describe the
task’s “difficult-to-overstate importance to the lives of Ms. Maxwell and the non-parties,” serve
no purpose. See Def.’s Dec. 5 Ltr. at 1–3. “Difficulty” is no reason to deny the public access to
documents to which it is entitled under law. Maxwell is the party who seeks to protect these
judicial documents from public scrutiny. The burden of providing specific reasons to do so
therefore falls on Maxwell, not Plaintiff or the Court.
         The “‘media’s’ interest in this case” is also not a reason to keep judicial documents sealed.
Id. at 3. To the contrary, it demonstrates the public’s strong interest in these materials, for which
a strong presumption of access applies. Maxwell’s letter suggests that the Second Circuit’s
unsealing of 2,000 pages of sealed and redacted summary judgment materials caused increased
media interest in Maxwell. To be clear, Maxwell has been accused of serious wrongdoing by
multiple individuals in multiple lawsuits. The media’s attention on Maxwell began long before



1
  Plaintiff objects to Maxwell’s decision to file her letter under seal without the Court’s
authorization to do so. Maxwell does not identify any grounds for sealing the letter itself, which
does not contain any sensitive information. The public has a keen interest in this unsealing
process, and is entitled to review Maxwell’s arguments in favor of keeping these documents
from its view.
        Case 1:15-cv-07433-LAP Document 1013 Filed 12/12/19 Page 2 of 5




The Honorable Loretta A. Preska
December 12, 2019
Page |2

the Second Circuit released the summary judgment materials in this matter. Maxwell therefore
cannot blame the Second Circuit’s order for “reporters lurking in the bushes.” See id.2
         Second, the format of Maxwell’s submission does not comply with the Court’s instruction
to state the reason for maintaining documents under seal “in a summary fashion sufficient for the
Court to make a ruling.” See Dkt. 1011 (emphasis added). According to the Second Circuit’s
remand instructions, in weighing the presumption of access to judicial documents against
countervailing interests, the Court must “review the documents individually and produce specific,
on-the-record findings that sealing is necessary to preserve higher values” as opposed to making
“generalized statements about the record as a whole.” Brown, 929 F.3d at 48 (internal quotation
marks omitted). Instead of providing the Court with specific reasons necessitating sealing as to
each document, Maxwell provided the Court with a list of 13 broad and vague categories of reasons
for maintaining nearly all of the motion papers in this matter under seal. Maxwell’s chart links
each document to one or more categories of reasons for sealing. Such a high-level approach does
not adequately describe the countervailing interests that would justify sealing, and the Court should
reject the reasons proffered on this ground alone.
        It should be noted that this is not Maxwell’s first effort to keep documents under seal using
vague arguments describing generic categories. On March 19, 2019, Maxwell filed a response to
the Second Circuit’s order to show cause, wherein she listed (in a similarly cursory fashion) several
reasons that the summary judgment materials should remain under seal, and attached a chart that
listed (again, in cursory fashion) why each specific document was either “[n]ot a judicial
document,” was filed “without any valid Rule 56 purpose,” or was otherwise objectionable. Case
No. 18-2868, Dkt. 149. The Second Circuit rejected each of these same arguments on appeal when
it published the entirety of the summary judgment record, and this Court should do the same.
       For the following reasons, Maxwell’s list and chart raise meritless arguments, and are
otherwise insufficient to allow the Court to make a ruling on each individual document.
        As to Reason A (“Privacy”), Maxwell’s chart does not state whose privacy interests are at
stake with respect to any document, or what information in each document threatens that privacy
interest. The chart does not pair with the separate list Maxwell submitted, which lists the non-
parties who are to receive notice from the Court. Absent any meaningful attempt to describe these
individuals’ “privacy” interests, Maxwell has waived her arguments under this reason.




2
  Maxwell asserts that “[d]espite the Second Circuit’s best efforts, it made serious mistakes.” Id.
The vague examples she lists, however, are not mistakes at all. Neither a “non-party’s name”
nor Maxwell’s email address is subject to redaction. Brown v. Maxwell, 929 F.3d 41, 48 n.22
(2d Cir. 2019) (“We have implemented minimal redactions to protect personally identifying
information such as personal phone numbers, contact lists, birth dates, and social security
numbers. We have also redacted the names of alleged minor victims of sexual abuse . . . .”).
        Case 1:15-cv-07433-LAP Document 1013 Filed 12/12/19 Page 3 of 5




The Honorable Loretta A. Preska
December 12, 2019
Page |3

         Reason B (“‘Ancillary’ court submissions”) is meaningless. First, Maxwell has not
explained how or why certain documents designated as such in her chart are “ancillary”
submissions—each document was submitted as part of a motion eventually ruled upon by the court,
and was necessary for the court’s ruling. Second, even if those documents were “ancillary,” in
Brown, the Second Circuit explained that “a court’s authority to oversee discovery and control the
evidence introduced at trial . . . is ancillary to the court’s core role in adjudicating a case.” 929
F.3d at 50. But the court did not hold that such “ancillary” documents are not judicial documents
subject to the presumption of public access, as Maxwell’s letter suggests. Instead, the court
explained that the presumption of public access as to those documents “is generally somewhat
lower than the presumption applied to material introduced at trial, or in connection with dispositive
motions such as motions for dismissal or summary judgment.” Id. But a presumption of public
access still applies, and “a court must still articulate specific and substantial reasons for sealing
such material.” Id. The fact that a document is an “ancillary court submission” is therefore not in
itself a reason for sealing, and Maxwell has failed to provide any actual justification for sealing
documents marked with Reason B in the chart.
        Reason C (“Reasonable reliance on a protective order by a party or non-party”) is a
consideration that, once again, weighs in favor of taking the same approach the Second Circuit
took on appeal. The Second Circuit “redacted . . . deposition responses concerning intimate
matters where the questions were likely only permitted—and the responses only compelled—
because of a strong expectation of continued confidentiality.” Id. at 48 n.22. To the extent any
redactions are required for this reason, they should likewise be “minimal.”
        Reason D (“Prevention of the abuse of court records and files”) suggests that documents
marked with this reason in Maxwell’s chart contain defamatory statements or will “promote public
scandal.” Although the court may use its supervisory power “to protect the judicial process,” id.
at 51, the fact that a judicial document might contain a defamatory statement or scandalous
information is not a reason to shield the entire document from the public. Without any explanation
or indication of what statements Maxwell alleges are defamatory or “promote public scandal,” or
how those statements constitute “abuse of court records and files,” Plaintiff has no way of
responding to this reason for sealing.
         Reason E (“Annoyance, embarrassment, oppression, undue burden”) is a list of reasons
within a list of reasons. Maxwell does not explain whether she objects to unsealing on the basis
of annoyance, embarrassment, oppression, or undue burden as to each document. The words in
the list are far from synonymous, and the chart provides no justification or explanation, however
brief, supporting the countervailing interest at hand. Maxwell also cannot point to anything in the
record to suggest that documents were filed for these reasons, or to indicate that she timely raised
these objections before the district court in the first instance. Nor could she, as the documents
were obviously quite relevant to the topics at issue in the motions for which they were submitted.
       Reason F (“Redundant, immaterial, impertinent, or scandalous material”) is also a list of
reasons without sufficient explanation as to the basis for maintaining each document under seal,
        Case 1:15-cv-07433-LAP Document 1013 Filed 12/12/19 Page 4 of 5




The Honorable Loretta A. Preska
December 12, 2019
Page |4

and should be disregarded on this basis alone. None of the documents here is “redundant,
immaterial, impertinent, or scandalous,” and in any event Maxwell waived her right to have any
document excluded on this basis by not seeking relief from the district court when the documents
were first submitted.
        Reasons G (“Preserving the fundamental rights of suspects or others under criminal
investigation”) and H (“Protecting criminal investigations and the privacy and safety of witnesses
and suspects in criminal investigations”) are based on the existence of a criminal investigation.
But Maxwell has not explained how the documents that she has identified would impact such a
criminal investigation. The fact that information in a document might relate to a pending criminal
investigation is not alone grounds for sealing. Without further justification, these reasons are
useless to both Plaintiff and the Court.
      Reason I is simply “[o]ther interests.” Plaintiff has no way of responding to Maxwell’s
unknown reason for keeping documents marked with Reason I under seal.
        Reason J (“Untrustworthy, unreliable and incorrect information”) also fails to specify
Maxwell’s actual interest in keeping the document sealed, or whether she seeks to keep the
document fully sealed as opposed to redacting certain portions that contain problematic
information. To the extent Maxwell is requesting the Court to pass judgment on the truth or falsity
of any of the statements she seeks to keep under seal, this would directly contradict the Second
Circuit’s direction that any unsealed materials “not reflect the court’s own findings.” Brown, 929
F.3d at 52.
        Reason K (“Expectation of continued confidentiality”), like Reason A, fails to indicate who
holds as “legitimate expectation” of confidentiality over the “sensitive information they have
disclosed pursuant to protective orders.” It is also unclear whether there is any meaningful
difference between Reason K and Reason C (“Reasonable reliance on a protective order by a party
or non-party”). In any event, this reason would in no way justify keeping entire documents under
seal. Rather, as the Second Circuit noted, the Court should apply at most “minimal redactions”
for “deposition responses concerning intimate matters where the questions were likely only
permitted—and the responses only compelled—because of a strong expectation of continued
confidentiality.” Id. at 48 n.22.
        Reason L (“Improper submission of documents”) is not a reason for maintaining a
document under seal. Maxwell has not made it clear whether she is contending that the documents
that fall under this category are not judicial documents, or whether they are judicial documents
but that there is some countervailing interest weighing in favor of sealing. If it is the latter,
Maxwell has failed to provide the applicable countervailing interest. It is also unclear to Plaintiff
why Maxwell has characterized “documents that a party has submitted for a non-merits purpose,
e.g., the confidentiality, discoverability or admissibility of information” as “improper.” To be
clear, none of the documents at issue was an “[i]mproper submission.” Each of the documents at
issue here were submitted in support of a motion, and is therefore a judicial document to which a
        Case 1:15-cv-07433-LAP Document 1013 Filed 12/12/19 Page 5 of 5




The Honorable Loretta A. Preska
December 12, 2019
Page |5

presumption of access applies. See Schiller v. City of New York, 4 Civ. 7921, 2006 WL 2788256,
at *5 (S.D.N.Y. Sept. 27, 2006) (“Documents created by or at the behest of counsel and presented
to a court in order to sway a judicial decision are judicial documents that trigger the presumption
of public access.”).
        Reason M (“Non-judicial documents”) relies on the false premise that any document
submitted in support of (or in opposition to) a motion would ever not be a judicial document.
Plaintiff stands by the arguments in her September 20, 2019, and November 12, 2019, letters to
the Court on the issue of what documents amount to judicial documents. Dkts. 988, 1008.3
        Plaintiff maintains her position that each judicial document should be fully unsealed in this
matter with the exception of the same minimal redactions that the Second Circuit made to the
summary judgment materials: (1) “to protect personally identifying information such as personal
phone numbers, contact lists, birth dates, and social security numbers;” (2) “the names of alleged
minor victims of sexual abuse from deposition testimony and police reports;” and (3) “deposition
responses concerning intimate matters where the questions were likely only permitted—and the
responses only compelled—because of a strong expectation of continued confidentiality.” Brown,
929 F.3d at 48 n.22. Plaintiff also requests that the Court redact any sensitive medical records that
do not relate to Plaintiff’s claims in this matter. If Maxwell objects to this approach, then she must
provide a specific reason for each objection so that Plaintiff may respond and the Court may
properly evaluate the countervailing interests at hand.
                                               Sincerely,

                                               /s/ Sigrid S. McCawley
                                               Sigrid S. McCawley, Esq.

       cc: Counsel of Record (via ECF)




3
  Plaintiff does not intend to respond to John Doe’s letter contending that undecided motions are
not judicial documents, which merely re-hashes arguments he has already made and is
substantively incorrect. Dkt. 1012. The Court ordered the parties to submit briefing on that
issue by November 12, 2019. Dkt. 998 at 2. John Doe’s letter is therefore more than three
weeks late. Nor is it clear that the Court’s order permitted John Doe, an unidentified non-party,
to weigh in on this issue. John Doe’s continued participation in the unsealing process is
inappropriate and taints these proceedings.
